Citation Nr: 0701901	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to nonservice-connected burial benefits.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The veteran had active service from February 1943 to December 
1946.  He died in August 2004, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
determination by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claim.

With regard to the issue on appeal, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA and the implementing regulations.

Furthermore, the record appears to be incomplete, and 
additional development is warranted.  Specifically, the 
appellant has indicated that the veteran received medical 
treatment at the VA Medical Center (VAMC) in Temple, Texas, 
during his lifetime.  Records of this treatment are not 
included in evidence of record.  Potentially they could 
include a claim seeking VA compensation or pension benefits.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In the case at hand, such records 
may show that a claim for VA benefits was filed during the 
veteran's lifetime.

Accordingly, the case is REMANDED for the following action:

1.  With regard to issue of entitlement to 
nonservice-connected burial benefits, the 
RO should send the appellant a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b), to include notification that she 
should submit any pertinent evidence in 
her possession.  She should have the 
opportunity to respond.

2.  The RO should undertake appropriate 
development to obtain copies of any 
medical records not already of record, 
including relevant treatment records from 
the Temple, Texas VAMC.

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and request her to submit the 
outstanding evidence.

4.  Thereafter, the RO should readjudicate 
the issue of entitlement to nonservice-
connected burial benefits.

5.  If the benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


